                                                                                        FILED
                                                                               2020 Nov-10 PM 03:57
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )    No. 5:18-cr-00056-KOB-HNJ
      v.                                    )
                                            )
BRIAN ROBERT SODI                           )

            GOVERNMENT’S MOTION TO SEAL DOCUMENT

      COMES NOW the United States of America, by and through its counsel, Prim

F. Escalona, United States Attorney for the Northern District of Alabama, and

Edward J. Canter, Assistant United States Attorney, and moves the Court for

permission to file a document under seal. The basis for the government’s request is

that public disclosure of the document runs the risk of compromising ongoing

criminal investigations.

      Respectfully submitted this 10th day of November, 2020.

                                      Respectfully submitted,

                                      PRIM F. ESCALONA
                                      United States Attorney

                                      /s/ Edward J. Canter
                                      EDWARD J. CANTER
                                      Assistant United States Attorney




                                        1
                         CERTIFICATE OF SERVICE

      I certify that, on November 10, 2020, I filed this document with the Clerk of

Court for the United States District Court for the Northern District of Alabama using

the CM/ECF system which will send notification of such filing to the defendant’s

counsel of record.



                                             /s/ Edward J. Canter
                                             Edward J. Canter
                                             Assistant United States Attorney
                                             1801 Fourth Avenue North
                                             Birmingham, Alabama 35203
                                             Tel: (205) 244-2001




                                         2
